Citation Nr: 1759029	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  12-34 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a right hip disability, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to August 1980.  He had subsequent service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The May 2012 rating decision, in relevant part, denied service connection for a right hip disability.  The Board last considered this issue in June 2017, when it remanded the matter for additional evidentiary development.  

In March 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record in VA's Legacy Content Manager (LCM).  


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's current right hip disability is due to a service-connected disability or is otherwise related to service.


CONCLUSION OF LAW

The criteria to establish service connection for a right hip disability, to include as secondary to the left knee, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (2016); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

With regard to the duty to notify, the Veteran submitted his claim through the Fully Developed Claim Program.  In these circumstances, the VA does not send a separate "Section 5103 notice" letter.  Instead, the notice is provided in the form claimants use to apply for benefits.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  

VA provided April 2012 VA examinations to determine the nature and etiology of the Veteran's right hip disability.  An addendum VA opinion was obtained pursuant to the Board's most recent remand.  As discussed below, the Board finds that this opinion is adequate and there is no argument to the contrary.

Based on the foregoing, VA has satisfied its duties to inform and assist with respect to this claim.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim, and there will be no prejudice by a decision.

II.  Analysis

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a).  Service connection may also be granted on a secondary basis where a condition is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  To warrant service connection on a secondary basis, the evidence must show that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Compensation for secondary service connection based on aggravation of a non-service-connected condition is only warranted for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

An April 2012 VA examination shows a diagnosis of right hip osteoarthritis.

The Veteran contends that his current right hip disability is secondary to his left knee disability insofar as he overcompensates for the latter.  See 01/25/2012 VBMS, VA 21-526EZ, Fully Developed Claim (Compensation); 05/19/2013 LCM, Hearing Transcript, at 20-22; 04/19/2017 VBMS, Appellate Brief (VSO IHP; Post remand Brief; Attorney Brief).  There is no argument or indication that the claimed disability is directly related to service.

The Veteran is service-connected for left knee osteoarthritis for the entire rating period.  Additionally, since June 16, 2015, he is also service-connected for right knee degenerative joint disease.  

An April 2012 VA examiner opined that the Veteran's right hip disability is less likely than not due to his left knee osteoarthritis.  The examiner's rationale was that the Veteran's left knee osteoarthritis is too mild to cause osteoarthritis in the contralateral right hip.  The examiner did not address aggravation.

In September 2016, a different VA examiner opined that the Veteran's right hip disability is less likely than not caused or aggravated by the Veteran's service-connected left knee disability.  In support of this conclusion, the examiner simply stated that both disabilities are unrelated.  The Board, in its June 2017 remand, determined that the September 2016 VA opinion is inadequate.

Pursuant to the June 2017 remand, VA obtained an addendum opinion.  In an August 2017 opinion, the September 2016 VA examiner reiterated his opinion that the Veteran's right hip osteoarthritis is less likely than not proximately due to, or aggravated by, his left knee early degenerative joint disease.  The examiner noted that the Veteran has a slightly altered gait but indicated that this was due to his right knee early degenerative joint disease, not his left knee disability.  In this regard, the examiner added that the Veteran was not overcompensating for his left knee.  The examiner went on to indicate that the Veteran's slightly altered gait is not contributory to his right hip disability.  Significantly, the examiner explained that ascending arthroplasties of the contralateral or ipsilateral lower extremity are unlikely with an essentially normal or mildly altered gait as is the Veteran's case.

The August 2017 VA opinion shows adequate consideration of the relevant evidence and is based on a medical rationale.  Furthermore, the Board finds that the opinion adequately addresses the extent to which the Veteran's right hip disability is secondary to both his service-connected left and right knee disabilities.  Although the opinion nominally focused on the effects of the left knee, the examiner's rationale also addresses the effects of the right knee.  In detail, the opinion acknowledges that the Veteran's right knee disability results in a mildly altered gait, but concludes that this mildly altered gain is not contributory to the Veteran's right hip disability.  In view of this, the Board finds that a remand for an addendum opinion as to the effects of the service-connected right knee disability would be redundant and only serve to delay adjudication of the Veteran's claim.

In sum, the Board finds that the weight of the evidence fails to establish that the Veteran's right hip osteoarthritis is proximately due to, or aggravated by, the Veteran's service-connected knee disabilities.  Additionally, there is no argument or indication that it is secondary to any other service-connected disability.  The Board acknowledges that the Veteran has submitted statements from two different chiropractors.  See 03/28/2013 VBMS, Third Party Correspondence.  These statements, however, do not establish a connection between the current right hip disability and a service-connected disability.  Rather, these statements summarize treatment provided for multiple disabilities, mainly the back and neck, and relay the Veteran's report of a helicopter injury in service.  Based on the above, the Board finds that the criteria for service connection on a secondary basis have not been met.

Direct service connection is not warranted as there is no evidence that the Veteran injured his right hip in service or that his right hip disability is directly related to an injury, event, or disease in service.  Rather, he has consistently claimed service connection on a secondary basis.  While there is evidence that the Veteran sustained multiple injuries in service, there is no indication that any of these impacted his hip.

Presumptive service connection is not warranted because such was not shown within the first post-service year.  38 C.F.R. § 3.307, 3.309.  Moreover, while chronic diseases may be service-connected based solely on continuity of symptomatology, per Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the record here contains no credible evidence of continuous right hip problems since service.  In fact, post service medical examinations from August 1980 through August 1999 show no abnormalities in the right hip.

In sum, the weight of the evidence is against service connection for a right hip disability, and the claim must be denied.  38 C.F.R. §§ 3.303, 3.310.


ORDER

Service connection for a right hip disability is denied.


____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


